Citation Nr: 0008805	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-20 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUE

1.  Entitlement to service connection for claimed tinnitus.  

2.  Entitlement to service connection for a claimed bilateral 
hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a July 1998 rating decision of the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  There is no medical evidence that the veteran currently 
suffers from tinnitus or related disability due to the 
exposure to acoustic trauma or other disease or injury in 
service.  

3.  No competent evidence has been submitted to show that the 
veteran suffers from bilateral hearing disability due to 
disease or injury which was incurred in or aggravated by 
service.  



CONCLUSION OF LAW

The veteran has not submitted evidence of well-grounded 
claims of service connection for bilateral hearing loss and 
tinnitus.  38 U.S.C.A. §§ 1131, 1137, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  If the disorder is a chronic disease, 
service connection may be granted if manifest to a degree of 
10 percent within the presumptive period following service; 
the presumptive period for organic diseases of the nervous 
system is one year.  38 U.S.C.A. §  1137; 38 C.F.R. §§ 3.307, 
3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The veteran contends that he suffers from bilateral defective 
hearing and tinnitus as a result of firing artillery in 
service.  The veteran's DD Form 214 denotes his military 
occupation specialty as being field artillery crewman.  

The veteran's service medical records are entirely negative 
for complaints or findings referable to tinnitus.  In 
addition, no medical evidence has been submitted which shows 
that the veteran currently suffers from tinnitus or related 
ear disability.  
 
With regard to the claim of hearing loss, the service 
entrance examination dated in September 1961 noted the 
veteran's right and left ear hearing to be defective; 
however, discharge examination in May 1962 showed the 
veteran's hearing to be normal.  

Private medical evidence submitted in support of the 
veteran's claim from the Alleghany Highlands Hearing and 
Speech Center noted that the veteran was seen at the Center 
in February 1990 for a hearing evaluation.  Test results were 
stated to suggest a bilateral mild to moderate high frequency 
sensorineural hearing loss with speech discrimination scores 
of 92 percent in the left ear and 94 percent in the right, 
possibly noise-induced.  

A VA audiological evaluation conducted in February 1998 
revealed normal hearing in the right ear at 500 to 1000 Hertz 
(Hz), moderate impairment at 2000 Hz, and profound impairment 
at 3000 to 4000 Hz; mild impairment was noted in the left ear 
at 500 to 1000 Hz, severe impairment at 2000 Hz, and profound 
impairment at 3000 to 4000 Hz.  

The Board is cognizant of the veteran's assertions that he 
currently suffers from a bilateral hearing loss and tinnitus 
which are attributable to his period of active service.  As a 
lay person, however, he is not competent to offer an opinion 
as to questions of medical diagnosis or causation as 
presented in this case.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

In the absence of competent evidence to show that the veteran 
currently suffers from disability manifested by tinnitus and 
absent competent evidence to establish a link between the 
veteran's currently demonstrated bilateral hearing disability 
and service, the Board concludes that the veteran has failed 
to meet his initial burden of producing evidence of well-
grounded claims.  Hence, the Board finds that service 
connection for a bilateral hearing loss and tinnitus must be 
denied.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a veteran of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of VA has advised the veteran of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claims that he has tinnitus or 
bilateral hearing loss related to exposure to acoustic trauma 
in service.  By this decision, the Board is informing the 
veteran of the evidence necessary to make his claims as set 
forth above well grounded.  





ORDER

Service connection for tinnitus and bilateral hearing loss is 
denied, as well-grounded claims have not been presented.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


